REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a kit for a structural frame for a building having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed invention, as any modification of the prior art of record that would arrive at the claimed invention would require improper hindsight.  In this instance, the preponderance of evidence lies on the side of Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 16 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,895,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635